2022 IL App (2d) 210069-U
                                        No. 2-21-0069
                                  Order filed March 21, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of McHenry County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 20-CF-796
                                       )
RODNEY W. CARROLL,                     ) Honorable
                                       ) Robert A. Wilbrandt Jr.,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUDSON delivered the judgment of the court.
       Justices McLaren and Brennan concurred in the judgment.

                                            ORDER

¶1     Held: (1) The evidence was sufficient to prove that defendant committed domestic battery
             (bodily harm) by slamming a door on his sister’s arm during an argument; although
             defendant claimed that the incident was an accident, the circumstances permitted
             the reasonable inference that he acted knowingly or intentionally. (2) The
             completeness doctrine was not a basis for admission of defendant’s hearsay
             statements to a witness, immediately after the incident, that defendant hurt his sister
             by accident; defendant’s statements would not have clarified his sister’s statements
             to the same witness that defendant had hurt her and would go to jail for it.

¶2     Defendant, Rodney W. Carroll, appeals his conviction of two counts of domestic battery

(720 ILCS 5/12-3.2(a)(1),(a)(2) (West 2020)) in connection with an argument with his sister,

Tiffany Rollo, during which defendant slammed her arm in a door. Defendant contends that the
2022 IL App (2d) 210069-U


evidence was insufficient to prove him guilty beyond a reasonable doubt and that the trial court

erred in excluding as hearsay his statements immediately after the incident that Rollo’s injuries

were an accident. We affirm.

¶3                                       I. BACKGROUND

¶4      On October 15, 2020, the State indicted defendant on two counts of domestic battery.

Count I alleged that defendant knowingly caused bodily harm to Rollo, and count II alleged that

defendant knowingly made physical contact of an insulting or provoking nature with Rollo. On

December 22, 2020, a bench trial was held.

¶5      Before trial, the State filed five motions in limine, one of which sought to bar the defense

from eliciting defendant’s self-serving hearsay statements to the police or other witnesses. The

trial court reserved ruling on that motion, but also stated, “[I]f it comes out, I will grant the State’s

motion.” Another motion sought to admit as substantive evidence the 911 call that Rollo made to

report the incident. The court also reserved ruling on that motion.

¶6      At trial, Rollo did not testify, but a 911 operator testified about a call from Rollo between

9:00 and 9:30 p.m. on September 12, 2020. In that call, Rollo accused defendant of slamming her

arm in a door. The State offered the substance of the call as an excited utterance. Over defendant’s

objection, it was admitted into evidence and played for the jury.

¶7      In the call, Rollo reported, “My brother has been staying in my garage without my

permission and today he slammed my arm in the door and he refuses to leave.” Rollo claimed that

defendant was intoxicated. Rollo was heard making statements to defendant during the call, such

as, “[G]et out of my face. Go now. Leave now”; “You slammed my arm in the door”; and, “Do

you want to push me? You want to beat me up and slam my arm in the door? You are not welcome

here anymore.” In answer to the operator’s questions, Rollo stated that she and her brother were


                                                  -2-
2022 IL App (2d) 210069-U


under the influence of alcohol, but she did not state how much they drank. She claimed that she

did not need an ambulance for her injury. Rollo reported that defendant ran off into a field. The

call ended when the police arrived at Rollo’s home. Rollo’s speech on the call was clear and did

not sound slurred, and she was able to spell her and defendant’s names for the operator and report

defendant’s birthdate.

¶8     Rollo’s former boyfriend, Juan Santana, testified that he was at Rollo’s Algonquin home

during the incident. According to Santana, Rollo lived with her two children and Jacqueline

Vavrick, Rollo’s and defendant’s mother. Defendant was homeless and living in Rollo’s garage.

Santana testified that he was “hanging out,” waiting to watch a movie with the others. Alcohol

was consumed, but he was unsure who had been drinking. He denied that he was intoxicated.

Defendant argued with Vavrick and then had a second argument with Rollo, who told him to leave.

As the argument escalated, Santana left to use the washroom and could hear yelling through the

door. He vaguely remembered hearing the words “ ‘get out,’ ” but the rest was mumbled or

inaudible. When he returned, he saw Rollo and defendant at the front door. Defendant was outside

and Rollo was inside. He described what he witnessed:

               “[Defendant] was about 2 feet away from a door, at the front door and he was kind

       of—I don’t know if he was stumbling or just walked back a couple feet to the left, and

       Tiffany was bringing her arm in and yelling, You’re going to jail for a long time, A-hole.”

The State asked Santana to describe what he saw defendant and Rollo do “at that point in time.”

Santana responded that Rollo started yelling, “[Y]ou’re going to jail now, you’re going to jail for

a long time, A-hole. You hurt my arm, you hurt my arm.” She said this as she pulled her arm

back through the doorway. Santana saw defendant “kind of stumbling away a couple feet from

where the front door was.” Defendant did not return to the home.


                                               -3-
2022 IL App (2d) 210069-U


¶9     On cross-examination, Santana stated that Rollo had consumed more alcohol than he and

that she was intoxicated. He admitted that he spoke to the police at the scene and did not mention

seeing Rollo’s arm in the door. However, he also said that when he spoke to the police, he “just

wanted to get out of there.” The following colloquy then occurred between Santana and defense

counsel:

               “Q. You said you hadn’t seen anything. You heard the argument?

               A. Yeah, I heard—

               Q. And you heard [defendant] say, I didn’t do it on purpose—

               A. Yes.

               Q. —correct?

               A. He did.

               Q. It was an accident?

               MR. MILLER [(ASSISTANT STATE’S ATTORNEY)]: Objection, hearsay.

       BY MR. SUDGEN [(DEFENSE COUNSEL)]:

               Q. Is that what you told the police?

               A. He did keep saying that over and over. That was when he was outside the door.

               THE COURT: Okay. It’s—if it’s offered for the truth of the matter asserted, then

       it’s self-serving hearsay and the objection’s sustained.

       BY MR. SUGDEN:

               Q. Okay. What did you hear [defendant] say that day, if anything?

               MR. MILLER: Objection, calls for hearsay.

               MR. SUGDEN: I’ll withdraw it.

               THE COURT: Sustained.


                                               -4-
2022 IL App (2d) 210069-U


¶ 10   Santana testified that Rollo owed him money and had a civil order of protection against

him. Santana denied that he “added to [his] story after [Rollo] got [the] order of protection against

[him].” He said that (1) he did not want to “deal with this family at all,” (2) the proceedings were

“wasting [his] time,” and (3) “[he] took a whole day off of work for this garbage.”

¶ 11   Algonquin police officer Michael Randall testified that, on the evening of September 12,

2020, he responded to a reported domestic battery at Rollo’s Algonquin home. He met Rollo and

Santana outside and saw the other residents inside.         Vavrick did not cooperate with the

investigation. He spoke to Rollo and Santana, both of whom appeared intoxicated. However, they

spoke coherently, and he could communicate with them. He took statements from both, and

Santana did not mention seeing Rollo’s arm in the door. Santana said that he saw only the

aftermath of the incident.

¶ 12   Randall looked at Rollo’s left arm because she claimed that defendant had slammed it in

the door. Randall saw, “[o]n the outside of her left upper arm, *** red marks on the arm and in

the center of the red mark, [he] saw a darker purple bruising.” According to Randall, the marks

were consistent with Rollo’s account of having her arm slammed in a door. Randall took two sets

of photographs of Rollo’s left arm; he took the first set on the day of the incident and the second

set the next day. The court admitted both sets into evidence. Randall stated that the red marks

were more pronounced, and the bruising was darker than in the photographs.

¶ 13   Randall testified that other officers at the scene looked for defendant in a field adjacent to

the townhome building. Randall called defendant’s cell phone and had “a few” conversations with

him. Each call lasted “a couple minutes on average.” Defendant was very polite on the phone;

Randall could not assess whether he was intoxicated. Defendant told Randall that “he had never

touched [Rollo].” He also said that he was not in the area but in Arlington Heights. However,


                                                -5-
2022 IL App (2d) 210069-U


defendant soon came out of the adjacent field. On cross-examination, defense counsel asked Rollo

if “at all times [defendant] denied that he hurt [Rollo].” The State objected on hearsay grounds,

and the trial court sustained the objection.

¶ 14    The court denied defendant’s motion for a directed finding. Defendant sought to introduce

affidavits from Rollo and Vavrick stating in part that they were intoxicated on the night of the

incident and were not reliable witnesses. Rollo averred, “I am not sure how true anything I said

that night to the police is true or correct because of the level of intoxication and because of my

anger with my brother at the time of the events.” She also averred that she was unwilling to

voluntarily come to court and testify because she did not feel that her testimony would be truthful

or reliable. The court sustained the State’s objection to the affidavits based on hearsay.

¶ 15    During closing arguments, the State contended that the evidence showed that defendant

intentionally or knowingly slammed Rollo’s arm in the door. Defendant responded that the State

did not carry its burden to prove that defendant acted intentionally or knowingly; rather, the

evidence was simply that Rollo was injured in “an accident between two drunken family

members.”

¶ 16    The trial court found defendant guilty of both counts of domestic battery. First, the court

found that defendant caused the harm to Rollo’s arm, noting that Santana saw Rollo pull her arm

out of the door and accuse defendant of hurting her arm. Second, the court found that the injury

was not accidental. The court remarked, “The police were called, and if this were some sort of an

accident, the defendant perhaps would be willing to talk to the police and tell them what

happened.” Instead, defendant fled, hiding in a field, and later told the police an “obvious lie”—

that he was in Arlington Heights. In the court’s view, defendant’s conduct showed consciousness

of guilt.


                                                -6-
2022 IL App (2d) 210069-U


¶ 17                                       II. ANALYSIS

¶ 18                              A. Sufficiency of the Evidence

¶ 19   Defendant first contends that the evidence was insufficient to prove him guilty beyond a

reasonable doubt. Specifically, he argues that the Stated failed to establish that he intentionally or

knowingly slammed the door on Rollo’s arm.

¶ 20   When reviewing a challenge to the sufficiency of the evidence, we view the evidence in

the light most favorable to the State and consider whether any rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. People v. Amigon, 239 Ill.

2d 71, 77 (2010). The critical inquiry is whether the evidence could reasonably support a guilty

finding, regardless of whether the evidence is direct or circumstantial. People v. Lissade, 403 Ill.

App. 3d 609, 612 (2010). The fact finder is responsible for determining the witnesses’ credibility,

weighing their testimony, and drawing reasonable inferences from the evidence. See People v.

Hill, 272 Ill. App. 3d 597, 603-04 (1995). “Because the trier of fact is best positioned to judge the

credibility of the witnesses and resolve disputes in the evidence, its decision is entitled to great

deference.” Lissade, 403 Ill. App. 3d at 612. We will reverse the defendant’s conviction only

where the evidence is so unreasonable, improbable, or unsatisfactory that it justifies a reasonable

doubt of the defendant’s guilt. Id.

¶ 21   As relevant here, a person commits domestic battery when he or she knowingly, without

legal justification, causes “bodily harm to any family or household member.” 720 ILCS 5/12-

3.2(a)(1) (West 2020)). For a battery offense, “the State must prove, as an essential element, that

defendant’s conduct was knowing or intentional, and not accidental.” People v. Phillips, 392 Ill.

App. 3d 243, 258 (2009). Defendant maintains that the State failed to prove beyond a reasonable

doubt that he acted intentionally or knowingly.


                                                -7-
2022 IL App (2d) 210069-U


¶ 22   The criminal statutes define “intentionally” and “knowingly.”              A person “acts

intentionally” if the “conscious objective or purpose is to accomplish [the] result.” 720 ILCS 5/4-

4 (West 2020). A person “acts knowingly” if “he *** is consciously aware that” his conduct is

“practically certain” to cause the result proscribed by the offense. 720 ILCS 5/4-5(b) (West 2020).

Knowledge is a question of fact for the trier of fact to decide People v. Frazier, 2016 IL App (1st)

140911, ¶ 23. Direct proof of a defendant’s knowledge is unnecessary; it can be inferred from the

surrounding facts and circumstances.      Id.   “Knowledge may be, and ordinarily is, proven

circumstantially.” People v. Ortiz, 196 Ill. 2d 236, 260 (2001). Likewise, intent can be proved

through circumstantial evidence. People v. Begay, 377 Ill. App. 3d 417, 421 (2007). Intent may

be inferred, for example, from the conduct surrounding the act or from the act itself. Id. at 421-

22; see also People v. Masterson, 79 Ill. App. 2d 117, 127 (1967) (one is presumed to intend the

natural and probable consequences of his or her actions).

¶ 23   Viewing the evidence in the light most favorable to the State, we conclude that a reasonable

fact finder could have found that defendant acted intentionally or knowingly in causing the charged

injury. The evidence shows, and the parties do not dispute, that Rollo’s arm was slammed in the

door due to the defendant’s actions. The bruising on her arm indicated that it was hit with

substantial force. Santana testified that he saw Rollo withdraw her arm from the doorway and

accuse defendant of slamming the door on her arm. Given that she was arguing with defendant at

the time, it is reasonable to conclude that defendant slammed the door in anger as she was reaching

through it. Even if defendant did not act with the “conscious objective” of harming Rollo (720

ILCS 5/4-4 (West 2020)), he must have been aware that slamming the door on her arm was

“practically certain” to cause bodily harm (id. § 4-5(b)). Defendant then fled the scene and lied to

the police about his actions, showing consciousness of guilt, which is inconsistent with his


                                                -8-
2022 IL App (2d) 210069-U


argument that Rollo’s injuries were accidental. Under those facts, it was reasonable for the trial

court to conclude that defendant acted intentionally or knowingly in slamming the door on Rollo’s

arm.

¶ 24   Defendant argues that People v. Lee, 2017 IL App (1st) 151652, requires that we find the

evidence insufficient. We disagree. In Lee, the victim, an emergency room nurse, attempted to

remove, per hospital policy, the necklace the defendant was wearing. The defendant resisted the

victim’s efforts, causing a brief altercation during which the defendant, clasping the necklace

defensively, jerked his arm. In the process, the victim was struck with the large metal cross on the

necklace. The defendant testified that he struggled to keep the victim from taking the necklace,

but he denied that he struck her with the necklace. On appeal, the court found insufficient evidence

of battery. The court noted that the events as described by the witnesses supported the defendant’s

argument that the injury was inadvertent. The court concluded that the State could not show that

the defendant acted intentionally or knowingly. Id. ¶¶ 22. Here, by contrast, the circumstances

surrounding the offense, especially the extent of the injuries and defendant’s flight from the scene,

were sufficient evidence of intent or knowledge. Thus, Lee is distinguishable.

¶ 25                         B. Exclusion of Defendant’s Statements

¶ 26   Defendant next argues that the trial court erred when it excluded testimony from Santana

that defendant repeatedly said that Rollo’s injuries were accidental. He contends that, under the

completeness doctrine, once the State introduced evidence of the argument between himself and

Rollo, he was entitled to introduce the remainder of the argument. The State counters that the

completeness doctrine does not allow defendant to introduce his own self-serving exculpatory

statements without taking the stand and facing impeachment.




                                                -9-
2022 IL App (2d) 210069-U


¶ 27   Defendant acknowledges that he forfeited his argument by failing to raise it in his posttrial

motion, but he seeks review of the issue under the first prong of the plain-error doctrine. The

plain-error doctrine allows a reviewing court to address a forfeited argument where

       “(1) a clear or obvious error occurred and the evidence is so closely balanced that the error

       alone threatened to tip the scales of justice against the defendant, regardless of the

       seriousness of the error, or (2) a clear or obvious error occurred and that error is so serious

       that it affected the fairness of the defendant’s trial and challenged the integrity of the

       judicial process, regardless of the closeness of the evidence.” People v. Birge, 2021 IL

       125644, ¶ 24.

The defendant bears the burden of persuasion under either prong. Id.

¶ 28   Generally, “[s]elf-serving statements by an accused are inadmissible hearsay.” People v.

Patterson, 154 Ill. 2d 414, 452 (1992). “Such statements are considered inadmissible hearsay

because their relevance depends upon the truth of the matter asserted or the declarant’s belief in

the truth or falsity of the matter asserted.” Id. “The rationale for exclusion is that testimony

regarding out-of-court statements made by a defendant after commission of a crime is not

competent because the defendant had a motive to fabricate favorable testimony relating to his

innocence.” People v. Vanda, 111 Ill. App. 3d 551, 558 (1982). However, such statements may

be admissible if a hearsay exception applies. See Patterson, 154 Ill. 2d at 452-454 (analyzing

various exceptions). In the instant case, defendant argues that the completeness doctrine affords

an exception to the hearsay bar for his statements that the incident was an accident.

¶ 29   “[A] criminal defendant is entitled on cross-examination to develop all circumstances

within the knowledge of a State’s witness which explain, qualify, discredit or destroy his direct

testimony.” People v. Harris, 236 Ill. App. 3d 574, 579 (1992) (citing In re W.D., 194 Ill. App.


                                               - 10 -
2022 IL App (2d) 210069-U


3d 686, 702 (1990)). “The defendant may do this even though it ‘may incidentally constitute new

matter which aids the cross-examiner’s case.’ ” (Emphasis omitted.) Id. at 579-80 (quoting In re

W.D., 194 Ill. App. 3d at 702). Under the completeness doctrine, “ ‘where a conversation is related

by a witness, the opposing party has a right to bring out all of the conversation on cross-

examination.’ ” People v. Weaver, 92 Ill. 2d 545, 556 (1982) (quoting People v. Nakutin, 364 Ill.

563, 571 (1936)). However, the exception is not without limitation. “The mere mention of a

conversation or statement does not entitle the opponent to bring out its content.” Patterson, 154

Ill. 2d at 454. See People v. Harman, 125 Ill. App. 3d 338, 342 (1984). To be admissible, the

statement must be necessary to (1) prevent the trier of fact from being misled, (2) place the omitted

portion in proper context so that a true and correct meaning is conveyed, or (3) shed light on the

meaning of the evidence already received. People v. Craigen, 2013 IL App (2d) 111300, ¶ 45; see

also Patterson, 154 Ill. 2d at 453 (“The completeness doctrine permits an opposing party to

introduce the remainder of an utterance or writing, so much as is required to shed light on the

meaning of the evidence already received”).           Thus, the admission of evidence under the

completeness doctrine is limited to evidence that is relevant, material, and concerns the same

subject at the same time. People v. Ward, 154 Ill. 2d 272, 312 (1992). The parties rely primarily

on two cases to illustrate application of the rule.

¶ 30   Defendant relies primarily on Weaver. There, in a prosecution for the murder of the

defendant’s husband, the defendant’s next-door neighbor testified that the defendant knocked on

her door in a panic and stated that there was a fire in her home and that two men with guns had

also entered her home. However, on the State’s motion, details about what the defendant said about

the two men were excluded as hearsay. The defendant, who did not testify at trial, argued that,

due to the court’s limitation on the neighbor’s testimony, the jury “may have been misled into


                                                - 11 -
2022 IL App (2d) 210069-U


thinking that [the defendant] had given no detail about the men she claimed had entered her home”

which, under the circumstances, “may have made jurors more likely to believe that her story was

false.” Weaver, 92 Ill. 2d at 556. Our supreme court agreed that the neighbor should have been

permitted to testify about the details provided by the defendant, “[i]n view of the possibility that

the jurors would be misled into thinking that the defendant has said nothing else.” Id. at 556-57.

See also People v. Alvarado, 2013 IL App (3d) 120467, ¶¶ 12-13 (affirming the trial court’s ruling

under the completeness doctrine that it would be misleading to play for the jury only a portion of

the defendant’s videotaped interrogation, as it “would not present a complete picture of the

interview and would be inadequate for assessing defendant’s state of mind”).

¶ 31   The State relies on People v. Olinger, 112 Ill. 2d 324 (1986), which illustrates limitations

on the doctrine. There, the State introduced evidence that the defendant in a murder case told the

police that he had been part of a “ ‘drug triangle’ ” and admitted to a burglary that involved the

theft of several guns, one of which was linked to the subsequent murder of the two victims. Id. at

335. However, the defendant was not allowed on cross-examination to bring out exculpatory

portions of the same statements. In particular, the defendant was not allowed to elicit that,

immediately following his admission to the burglary, he said that a third party took the gun, which

would later be used in the murders. Id. at 338.

¶ 32   Defendant argued on appeal that that the omission could have given the jury the mistaken

impression that he admitted to possessing the murder weapon. The supreme court declined to

consider this argument, regardless of its potential merit, because the defendant did not raise it

below. The court further held that the argument defendant did raise below had no merit. Rather

than identify a particular statement he wanted to introduce and explain why it should be admitted,

the defendant “asked generally to allow in all exculpatory portions of [his] statements” to the


                                               - 12 -
2022 IL App (2d) 210069-U


police. (Emphasis in original.) Id. That argument failed because defendant did not demonstrate

that the portions of the statements introduced by the State were misleading. Instead, “[h]e argued

merely that when part of a statement is admitted the defendant may introduce any other part of the

statement for any purpose.” Id. at 337. The court emphasized that Weaver did not stand for such

a broad principle:

       “Defendant, in effect, attempted to introduce his own exculpatory statements without

       having to take the stand and face impeachment. Weaver does not approve such a result. A

       defendant has no right to introduce portions of a statement which are not necessary to

       enable the jury to properly evaluate the portions introduced by the State.” Id. at 337-38.

The court emphasized that the defendant failed to develop in the trial court a proper argument

under Weaver:

       “The trial court need not sua sponte scrutinize the proffered statements to determine if there

       may be a rationale to admit some small portion thereof. It is defendant’s responsibility to

       specify what portion of the statement is necessary for the purpose approved in Weaver.

       Defendant here did not meet that responsibility.” Id. at 338.

Notably, there is no indication that the defendant in Olinger argued plain error on appeal.

¶ 33   Patterson also illustrates the limits of the completeness doctrine. There, the defendant

sought to introduce photographs showing that he wrote, on a bench in a police interview room,

remarks accusing the police of coercing him into giving statements. The supreme court held that

the completeness doctrine did not apply because the remarks written on the bench “were not the

remainder of his statements to police.” Patterson, 154 Ill.2 d at 453-54. The court explained that,

while they referenced the defendant’s statements to the police, the remarks written on the bench

“represented a separate statement, made at a different time, presumably to a different audience,


                                               - 13 -
2022 IL App (2d) 210069-U


and concerning a different subject.” Id. at 454. See also People v. Stackhouse, 354 Ill. App. 3d

265, 273 (2004) (the completeness doctrine did not support the State’s introduction of the

remainder of a witness’s statement of which a portion was introduced by the defendant as a prior

inconsistent statement to impeach a State witness; the remainder did not shed light on the portion

that was introduced); Harris, 236 Ill. App. 3d at 580-81 (when a police officer testified only to the

defendant’s birthdate as stated in a report containing the defendant’s statement, the remainder of

the report was not admissible for completeness because the defendant offered not to clarify the

birthdate but for exculpatory purposes); Harman, 125 Ill. App. 3d at 342 (the completeness

doctrine “does not apply if the testimony to which reference was made was not a part of the

conversation the opposing party is attempting to introduce on cross-examination”).

¶ 34   Generally, the case law involving the completeness doctrine involves situations where the

defendant’s statement is offered by the State and the defendant then seeks to introduce his or her

full statement or related exculpatory statements. Often, the circumstances involve statements in

police custody. The instant case presents a different situation. Here, the State introduced, through

Santana, Rollo’s side of her exchange with defendant, in which she yelled, “[Y]ou’re going to jail

now, you’re going to jail for a long time, A-hole. You hurt my arm, you hurt my arm.” Defendant

sought to elicit his side of the argument, namely his statements that Rollo’s injury was an accident.

The State argues that defendant was seeking not to clarify the meaning of Rollo’s statement but to

introduce, as in Olinger, self-serving exculpatory evidence without being subject to cross-

examination. We agree. What distinguishes this case from Weaver is that the State never

introduced defendant’s statements through Santana’s testimony.           Thus, defendant was not

attempting to clarify his own admitted statements. Nor did he seek to introduce additional




                                               - 14 -
2022 IL App (2d) 210069-U


statements from Rollo to clarify her admitted statements. Thus, the completeness doctrine does

not apply, because defendant offered nothing by way of completing what was in evidence.

¶ 35   Nevertheless, defendant argues that his statements were necessary to clarify Rollo’s

accusation and show that he did not make an admission by remaining silent. But the record is clear

that as she pulled her arm back through the doorway, Rollo yelled that defendant hurt her arm and

that he was going to jail. Defendant’s statements would have done nothing to clarify whether

Rollo meant that her arm was hurt; her words were not ambiguous. Defendant’s argument “is

essentially a disagreement with an interpretation of the published portion of the [conversation],

not that the statement misled the [fact finder].” People v. Viramontes, 2021 IL App. (1st)

190665, ¶ 55. Thus, defendant wished to introduce his side of the conversation for purely

exculpatory reasons. Under Olinger, defendant’s statements were purely self-serving testimony

that he sought to introduce without subjecting himself to cross-examination. See also State v.

Gunther, 248 S.E.2d 97, 99-100 (N.C. App. 1978) (the defendant was barred from introducing

self-serving hearsay statement he made to a witness when the State did not introduce any of the

defendant’s statements). Because there was no error, there was no plain error, and thus, the

forfeiture stands. See People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). Accordingly, we affirm.

¶ 36                                 III. CONCLUSION

¶ 37   For the reasons stated, we affirm the judgment of the circuit court of McHenry County.

¶ 38   Affirmed.




                                              - 15 -